                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       BRIGETTE TAYLOR,                                 Case No.18-cv-06310-JSC
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE: MOTIONS TO DISMISS
                                                  v.
                                  10
                                                                                            Re: Dkt. Nos. 6, 10
                                  11       BOSCO CREDIT, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Brigette Taylor brings this action challenging the wrongful foreclosure of her

                                  15   home under state and federal law. Defendants separately move to dismiss the action for failure to

                                  16   state a claim upon which relief can be granted.1 (Dkt. Nos. 6, 10.) Having reviewed the parties’

                                  17   briefing, the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b),

                                  18   and GRANTS the motions to dismiss. As currently pled, Plaintiff has failed to state a claim upon

                                  19   which relief can be granted.

                                  20                                            BACKGROUND

                                  21   A.      First Amended Complaint Allegations

                                  22           Plaintiff was the owner of real property at 2448 Covelite Way, Antioch, CA 94531 (“the

                                  23   Property”). (First Amended Complaint (FAC) at ¶ 7.) Plaintiff purchased the Property in

                                  24   December 2005. (Id. at ¶ 8.) To secure the purchase, Plaintiff obtained a first lien loan from

                                  25   World Savings in the amount of $567,000 (“First Lien Loan”). (Id.) A year later, Plaintiff

                                  26   obtained a second lien loan from Cal State 9 Credit Union in the amount of $150,000 (“Second

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8, 12 & 16.)
                                   1   Lien Loan”). (Id.)

                                   2          On June 20, 2008, Bosco Credit LLC became the beneficiary of the Second Lien Loan.

                                   3   (Id. at ¶ 9.) Around the same time, Plaintiff was notified that Franklin Credit Management

                                   4   Corporation was taking over the management of her Second Lien Loan. (Id.) Plaintiff thereafter

                                   5   received monthly statements from Franklin from approximately June 2008 to April 2010. (Id. at ¶

                                   6   10.) In April 2010, however, Plaintiff stopped receiving any communications from Franklin,

                                   7   including the monthly statements. (Id.) Her last statement indicated that her principal balance was

                                   8   $150,859.51 and the total amount of past due payments was $35,595.84. (Id.)

                                   9          In September 2011, Plaintiff received a Home Affordable Modification Agreement

                                  10   (HAMP) through Wells Fargo Bank on the First Lien Loan. (Id. at ¶ 11.) The HAMP

                                  11   modification stated that Plaintiff’s First Lien Loan had been permanently modified and that after

                                  12   three years of payment under the modification, Wells Fargo would forgive $266,581.31 of the
Northern District of California
 United States District Court




                                  13   principal balance owed to it. (Id.) Franklin “was also a participant in the HAMP Program” and

                                  14   “[u]nder the HAMP Second Lien Modification Program (2MP) which FRANKLIN was a

                                  15   participant in, after Plaintiff accepted the modification offer on the First Lien, FRANKLIN was

                                  16   required to either (1) offer to modify the Second Lien or (2) extinguish the Second Lien.” (Id.)

                                  17   Because Plaintiff received no further statements or correspondence from Franklin following her

                                  18   modification with Wells Fargo she believed that Franklin “had extinguished the Second Lien as

                                  19   required under HAMP.” (Id.)

                                  20          On June 1, 2014, Plaintiff received a notice from Wells Fargo stating that because of her

                                  21   good standing and in accordance with the terms of the modification, $266,581.31 of her principal

                                  22   balance on the First Lien Loan had been forgiven. (Id. at ¶ 12.) Plaintiff’s principal balance on

                                  23   this First Lien Loan was therefore $390,000 as of June 1, 2014. (Id.)

                                  24          A little over a year later, in August 2015, Plaintiff received a Notice of Default saying that

                                  25   Plaintiff’s Second Lien Loan was approximately $110,000 in arrears. (Id. at ¶ 13.) Nearly six

                                  26   months later, on March 1, 2016, a Notice of Trustee’s Sale was recorded stating that Plaintiff

                                  27   owed $270,000 on the Second Lien. (Id. at ¶ 14.) The following month, another Notice of

                                  28   Trustee’s Sale was recorded stating that Plaintiff owed $272,000 on the Second Lien. (Id. at ¶ 15.)
                                                                                         2
                                   1   In January 2018, Defendants recorded another Notice of Trustee’s Sale stating that Plaintiff owed

                                   2   $276,028.71 on the Second Lien Loan. (Id. at ¶ 16.) On January 31, 2018, the day the Trustee’s

                                   3   Sale was to take place, Bosco “purported to take title of Plaintiff’s property by paying

                                   4   $145,209.00 despite the fact that the property was worth at least $600,000 at this time.” (Id. at ¶

                                   5   16.) A Trustee’s Deed Upon Sale was thereafter recorded with the Contra Costa County Recorder

                                   6   purporting to transfer title of the Property to Bosco. (Id. at ¶ 17.)

                                   7   B.      Procedural Background

                                   8           Plaintiff filed this action in the Contra Costa Superior Court on March 27, 2018. She

                                   9   initially pled claims only as to Bosco/Franklin, but then on September 13, 2018, Plaintiff filed her

                                  10   FAC adding a claim as to Wells Fargo. (Dkt. No. 1-1.2) The FAC pleads six claims for relief; the

                                  11   first five as to Bosco/Franklin are for: (1) violation of the Real Estate Settlement Procedures Act

                                  12   (“RESPA”), 12 C.F.R. § 1026.41; (2) breach of contract; (3) negligence; (4) unfair business
Northern District of California
 United States District Court




                                  13   practices in violation of Cal. Bus. & Prof Code § 17200; and (5) cancelation of instrument. Her

                                  14   sixth claim, for declaratory relief, is brought only against Wells Fargo. Wells Fargo removed the

                                  15   action to this Court following service asserting federal question jurisdiction based on Plaintiff’s

                                  16   RESPA claim.3 (Dkt. No. 1.) Defendants thereafter separately moved to dismiss. The motions

                                  17   are fully briefed.

                                  18                                               DISCUSSION

                                  19   A.      Bosco/Franklin’s Motion to Dismiss

                                  20           Bosco/Franklin move to dismiss each of Plaintiff’s claims for failure to state a claim.

                                  21            1) RESPA Claim

                                  22           Plaintiff’s RESPA claim is brought under 12 C.F.R. § 1026.41 which applies to “applies to

                                  23   a closed-end consumer credit transaction secured by a dwelling.” 12 C.F.R. § 1026.41(a).

                                  24

                                  25   2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  26   ECF-generated page numbers at the top of the documents.
                                       3
                                         Generally, a defendant sued in state court may remove the action to federal court if the action
                                  27   could have been brought in federal court in the first instance. 28 U.S.C. § 1441(a). Removal is
                                       generally based on the existence of either federal-question jurisdiction or diversity jurisdiction.
                                  28   Federal question jurisdiction exists where the action “aris[es] under the Constitution, laws, or
                                       treaties of the United States.” 28 U.S.C. § 1331.
                                                                                          3
                                   1   Bosco/Franklin move to dismiss because Plaintiff’s loan with them is a Home Equity Line of

                                   2   Credit and thus an “open-end credit” transaction rather than a closed-end consumer end

                                   3   transaction.4 Plaintiff concedes in her opposition brief that she pled this claim under the wrong

                                   4   RESPA provision and seeks leave to amend to plead a claim under Section 1026.7. Accordingly,

                                   5   this claim is dismissed with leave to amend.

                                   6           2) Breach of Contract Claim

                                   7          A claim for breach of contract exists when there is: “(1) the contract, (2) plaintiff’s

                                   8   performance or excuse for nonperformance, (3) defendant’s breach, and (4) damage to plaintiff

                                   9   therefrom.” Wall Street Network, Ltd. v. New York Times Company, 164 Cal.App.4th 1171, 1178,

                                  10   (2008). “If the action is based on an alleged breach of a written contract, the terms must be set out

                                  11   verbatim in the body of the complaint or a copy of the written instrument must be attached and

                                  12   incorporated by reference.” Otworth v. S. Pac. Transp. Co., 166 Cal.App.3d 452, 459 (1985).
Northern District of California
 United States District Court




                                  13          Here, Plaintiff alleges that Bosco/Franklin breached the clause in the Adjustable Rate

                                  14   Rider attached to the Deed of Trust which required it to provide periodic statements if there was a

                                  15   balance owing on the loan. (FAC ¶¶ 24-25.) The clause provides that the periodic statement

                                  16   would “identify the Effective Interest Rate for your Note, the Minimum Payment you must make

                                  17   for that billing period, and the date it is due.” (Dkt. No. 7-1 at 18.) Plaintiff contends that

                                  18
                                  19
                                       4
                                         Pursuant to Federal Rule of Evidence 201, the Court “may judicially notice a fact that is not
                                       subject to reasonable dispute because it: (i) is generally known within the trial court’s territorial
                                  20   jurisdiction; or (ii) can be accurately and readily determined from sources whose accuracy cannot
                                       reasonably be questioned.” Judicial notice is appropriate for “materials incorporated into the
                                  21   complaint or matters of public record.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th
                                       Cir. 2010). Courts in this District regularly take judicial notice of publicly recorded documents
                                  22   related to real property, including deeds of trust, assignments and substitutions thereto, trustee’s
                                       deeds upon sale, rescissions of notices of default, and elections to sell under a deed of trust. See,
                                  23   e.g., Valasquez v. Mortg. Elec. Registration Sys., Inc., No. C 08–3818 PJH, 2008 WL 4938162, at
                                       *2–3 (N.D. Cal. Nov. 17, 2008); Hotel Emps. & Rest. Emps. Local 2 v. Vista Inn Mgmt. Co., 393
                                  24   F.Supp.2d 972, 977–78 (N.D. Cal. 2005); W. Fed. Sav. & Loan Ass’n v. Heflin, 797 F. Supp. 790,
                                       792 (N.D. Cal. 1992). Here, Bosco/Franklin request that the Court take judicial notice of Exhibits
                                  25   A-F, which are publicly recorded documents relating to the Property at issue in this case. (Dkt.
                                       No. 17.) Exhibits A-F are properly attached and judicially noticeable and the Court GRANTS
                                  26   Bosco/Franklin’s unopposed request for judicial notice of these documents. On a 12(b)(6) motion,
                                       the Court cannot take judicial notice of Franklin’s opt-out of the HAMP Program, Exhibit G (Dkt.
                                  27   No. 7-1 at 54), which is not a publicly recorded document and is offered solely to dispute the
                                       factual allegations of the complaint. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
                                  28   2001) (“a court may not take judicial notice of a fact that is ‘subject to reasonable dispute.’ Fed. R.
                                       Evid. 201(b).”).
                                                                                           4
                                   1   Bosco/Franklin breached this clause when it stopped sending her monthly statements in April

                                   2   2010 (FAC at ¶ 25.) Because of this breach, Plaintiff alleges that she was unaware that she owed

                                   3   any balance to Defendants and thus stopped making monthly payments. (Id. at ¶ 27.) However,

                                   4   Plaintiff also alleges that even before she stopped receiving monthly statements, her total amount

                                   5   of past due payments was $35,595.84.

                                   6           Bosco/Franklin contend that Plaintiff’s breach of contract claim fails because Plaintiff has

                                   7   not alleged sufficient facts to show she performed her obligation under the Deed of Trust or that

                                   8   they breached the contract. The Court agrees. Plaintiff alleges that at the time of her last

                                   9   statement “the total amount of past due payments totaled $35,595.84.” (FAC at ¶ 10.) While

                                  10   Plaintiff later alleges that she thereafter stopped making her monthly payments because “she

                                  11   believed FRANKLIN had extinguished the Second Lien”—which she contends excused any

                                  12   further performance on her part—the allegation that she already had significant past due payments
Northern District of California
 United States District Court




                                  13   does not support the inference that she only stopped paying after she stopped receiving the

                                  14   statements. (Id. at ¶ 11.) Thus, she has not plausibly alleged that she performed her obligation

                                  15   under the Deed of Trust.

                                  16           Accordingly, Plaintiff’s breach of contract claim is dismissed with leave to amend.

                                  17       3) Negligence Claim

                                  18           “To prevail on [a] negligence claim, plaintiffs must show that [defendants] owed them a

                                  19   legal duty, that [they] breached the duty, and that the breach was a proximate or legal cause of

                                  20   their injuries.” Merrill v. Navegar, Inc., 26 Cal.4th 465, 477 (2001). “A loan transaction is at

                                  21   arms-length and there is no fiduciary relationship between the borrower and lender.” Oaks Mgmt.

                                  22   Corp. v. Superior Court of San Diego Cnty., 145 Cal.App.4th 453, 466 (2006). Generally, “a

                                  23   financial institution owes no duty of care to a borrower when the institution’s involvement in the

                                  24   loan transaction does not exceed the scope of its conventional role as a mere lender of money.”

                                  25   Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal.App.3d 1089, 1095–96 (1991).

                                  26           Bosco/Franklin argue that Plaintiff’s negligence claim fails because they do not owe

                                  27   Plaintiff a duty of care, and even if they did, Plaintiff fails to allege sufficient facts to show they

                                  28   breached that duty.
                                                                                           5
                                   1          California Courts are split on whether a loan servicer owes a duty of care to handle loans in

                                   2   such a way to prevent foreclosure and forfeiture of property. See Lueras v. BAC Home Loans

                                   3   Servicing, LP, 221 Cal. App. 4th 49, 67–78 (2013) (holding no duty of care); Alvarez v. BAC

                                   4   Home Loans Servicing, 228 Cal. App. 4th 941 (2014) (holding loan servicer owed duty of care).

                                   5   Several federal district courts in California agree with Lueras that there is no common law duty of

                                   6   care by a servicer with regards to the key functions of a money lender. See, e.g., Benson v. Ocwen

                                   7   Loan Servicing, LLC, 562 Fed. Appx. 567, 569–70 (9th Cir. 2014) (concluding the lender did not

                                   8   owe borrower a common law duty of care); Williams v. Wells Fargo Bank, N.A., 2014 WL

                                   9   1568857, at *7 (C.D. Cal. 2014) (“The Court concludes in accordance with the line of cases

                                  10   holding that loan modification—a renegotiation of the loan’s terms—is so related to ‘the key

                                  11   functions of a money lender’ as to not give rise to an enforceable duty of care to the borrower.”);

                                  12   Griffin v. Green Tree Servicing, LLC, 2015 WL 10059081, at *14 (C.D. Cal. Oct. 1, 2015) (“The
Northern District of California
 United States District Court




                                  13   court agrees with the California Court of Appeal in Lueras and the Ninth Circuit in Benson and

                                  14   Deschaine that there is no principled way to distinguish the process of applying for an original

                                  15   loan from the process of applying for a loan modification; both involve activities clearly within the

                                  16   conventional role of mere lenders of money”); Marques v. Wells Fargo Bank, N.A., 2016 WL

                                  17   5942329, at *8 (N.D. Cal. Oct. 13, 2016) (“The Court agrees and finds the reasoning in Lueras

                                  18   more persuasive in finding that mortgage servicers do not owe borrowers a duty of care in the

                                  19   processing of loan modification applications”).

                                  20          The Court follows the Ninth Circuit’s guidance in Benson and concludes that

                                  21   Bosco/Franklin did not owe Plaintiff a common law duty of care on the facts alleged. However,

                                  22   even if Bosco/Franklin did owe Plaintiff a duty of care, Plaintiff has failed to plead sufficient facts

                                  23   to show that duty of care was breached. Plaintiff alleges that as the servicer and beneficiary of her

                                  24   loan Bosco/Franklin “had a duty to investigate the loan file and to use reasonable care in handling

                                  25   Plaintiff’s loan” and that their conduct “fell well below the standard of care in fulfilling this duty

                                  26   as they knew that Plaintiff was required to receive either an extinguishment of the loan or a

                                  27   HAMP modification as required by the HAMP Directive, however, Defendants did not fulfill this

                                  28   duty imposed by the HAMP Directive.” (FAC at ¶ 30.) In addition, Plaintiff alleges that had
                                                                                          6
                                   1   “Defendants acted with reasonable care it would have discovered that Plaintiff’s loan was

                                   2   extinguished or, if not extinguished, that Plaintiff was entitled to a modification under the HAMP

                                   3   Directive.” (Id.) Plaintiff’s conclusory allegations do not show how Bosco/Franklin would have

                                   4   known that she was entitled to an extinguishment or modification, what the “HAMP Directive”

                                   5   was, or how Bosco/Franklin would have known that she had obtained HAMP modification with

                                   6   Wells Fargo. Accordingly, even if the Court were to conclude that Bosco/Franklin owed Plaintiff

                                   7   a duty to investigate the status of Plaintiff’s other loans, or her eligibility for extinguishment or a

                                   8   HAMP modification of her loan with them, Plaintiff fails to plead breach of those duties. As such,

                                   9   Plaintiff’s negligence claim is dismissed with leave to amend.

                                  10      4) Unfair Business Practices Claim

                                  11          To state a claim for unfair business practices pursuant to California Business and

                                  12   Professions Code § 17200, a plaintiff must allege an “unlawful, unfair, or fraudulent business act
Northern District of California
 United States District Court




                                  13   or practice” or “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code §

                                  14   17200. To have standing to bring suit pursuant to § 17200, a plaintiff must “make a twofold

                                  15   showing: he or she must demonstrate injury in fact and a loss of money or property caused by

                                  16   unfair competition” Peterson v. Cellco Partnership, 164 Cal.App.4th 1583, 1590 (2008). The

                                  17   UCL’s “‘lost money or property’ requirement ... requires a plaintiff to demonstrate ‘some form of

                                  18   economic injury’ as a result of his transactions with the defendant.’” Hinojos v. Kohl’s Corp., 718

                                  19   F.3d 1098, 1104 (9th Cir. 2013) (quoting Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 320

                                  20   (2011)).

                                  21          Bosco/Franklin move to dismiss Plaintiff’s Section 17200 claim because it is tethered to

                                  22   her RESPA, breach of contract, and negligence claims and since it argues each of these claims fail,

                                  23   this claim must also fail. Because the Court has dismissed each of these claims with leave to

                                  24   amend, Plaintiff’s Section 17200 claim must be dismissed as well. See Hicks v. PGA Tour, Inc.,

                                  25   165 F.Supp.3d 898, 911 (N.D. Cal. Feb. 9, 2016) (“[W]here the same conduct alleged to be unfair

                                  26   under the UCL is also alleged to be a violation of another law, the UCL claim rises or falls with

                                  27   the other claims.”) (internal citation omitted).

                                  28
                                                                                           7
                                   1           5) Cancellation of Instruments Claim

                                   2           Under California Civil Code § 3412 “[a] written instrument, in respect to which there is a

                                   3   reasonable apprehension that if left outstanding it may cause serious injury to a person against

                                   4   whom it is void or voidable, may, upon his application, be so adjudged, and ordered to be

                                   5   delivered up or canceled.” Plaintiff alleges that the Trustee’s Deed Upon Sale is void because it

                                   6   was recorded in violation of California and federal law; however, as discussed above, Plaintiff has

                                   7   failed to adequately allege a claim under California or federal law. Thus, this claim is likewise

                                   8   insufficiently pled.

                                   9   B.      Wells Fargo’s Motion to Dismiss

                                  10           Wells Fargo moves to dismiss contending that Plaintiff’s only claim pled as to it—for

                                  11   declaratory relief—fails to state a claim because there is no live controversy between the parties.

                                  12           “Any person interested under a written instrument, excluding a will or a trust, or under a
Northern District of California
 United States District Court




                                  13   contract, or who desires a declaration of his or her rights or duties with respect to another, or in

                                  14   respect to, in, over or upon property…may, in cases of actual controversy relating to the legal

                                  15   rights and duties of the respective parties, bring an original action or cross-complaint in the

                                  16   superior court for a declaration of his or her rights and duties in the premises, including a

                                  17   determination of any question of construction or validity arising under the instrument or contract.”

                                  18   Cal. Civ. Proc. Code § 1060. “[A] request for declaratory relief will not create a cause of action

                                  19   that otherwise does not exist. Rather, an actual, present controversy must be pleaded specifically

                                  20   and the facts of the respective claims concerning the [underlying] subject must be given.” City of

                                  21   Cotati v. Cashman, 29 Cal. 4th 69, 80 (2002) (internal citation and quotation marks omitted;

                                  22   alterations in original).

                                  23           Here, Plaintiff alleges that following Bosco/Franklin’s unlawful foreclosure, she was “no

                                  24   longer obligated to make monthly payments to Defendant WELLS FARGO under the first loan

                                  25   and that the duty to make payments or to payoff the loan was assumed by BOSCO and

                                  26   FRANKLIN.” (FAC at ¶ 49.) Plaintiff thus seeks “a judicial determination as to whether she

                                  27   remains obligated under the loan to WELLS FARGO.” (Id. at ¶ 50.) Wells Fargo contends that

                                  28   these allegations fail to support a claim for declaratory relief because Plaintiff has not disputed
                                                                                          8
                                   1   that she defaulted on the First Lien Loan with Wells Fargo, Plaintiff has not alleged that her

                                   2   mortgage note or Deed of Trust with Wells Fargo required it to seek payments from a subsequent

                                   3   title holder rather than Plaintiff as the debtor, and Plaintiff has not alleged that Bosco/Franklin

                                   4   agreed to assume her obligations under the First Lien Loan with Wells Fargo. According to Wells

                                   5   Fargo, the judicially noticeable documents including the parties’ Deed of Trust and Trustee’s Deed

                                   6   Upon Sale, and Loan Modification Agreement, in fact provide that if the title to the property

                                   7   transfers to a third party then Wells Fargo can accelerate the payment due under the loan and

                                   8   require full payment, which if not paid, results in default, and also that the First Lien Loan cannot

                                   9   be transferred.5 (Dkt. No. 11 at 17 (Ex. A at Sec. 26); Dkt. No. 11 at 49 (Ex. I at Sec. 4.H).)

                                  10   Finally, Wells Fargo insists that because Plaintiff admits that she has not made any payments to

                                  11   Wells Fargo following the January 31, 2018 foreclosure sale, she cannot demonstrate that could

                                  12   tender her debt to prevent a Trustee’s Sale on the First Lien Loan.
Northern District of California
 United States District Court




                                  13          Plaintiff’s only response to Wells Fargo’s motion to dismiss is to parrot back the same

                                  14   allegation from the FAC that “a present controversy does exist between the parties as Defendant

                                  15   claims that Plaintiff is still obligated under the Deed of Trust, despite the fact that the property

                                  16   secured by the Deed of Trust has been foreclosed upon by a junior lienholder.” (Dkt. No. 15 at

                                  17   5:4-6.) This single conclusory allegation is insufficient to state a claim for declaratory relief. “[A]

                                  18   actual, present controversy must be pleaded specifically and the facts of the respective claims

                                  19   concerning the [underlying] subject must be given.” Cashman, 29 Cal. 4th at 80 (emphasis added).

                                  20          Accordingly, Wells Fargo’s motion to dismiss is granted.

                                  21

                                  22

                                  23   5
                                         Wells Fargo requests judicial notice of various documents related to the Property at issue
                                  24   including the Deed of Trust, the Trustee’s Deed Upon Sale, and the Loan Modification
                                       Agreement. (Dkt. No. 11 at 5, 43, 46 (Exs. A, H, I).) As previously noted, courts routinely grant
                                  25   judicial notice of these types of publicly available documents relating to real property, see
                                       Valasquez v. Mortg. Elec. Registration Sys., Inc., No. C 08–3818 PJH, 2008 WL 4938162, at *2–3
                                  26   (N.D. Cal. Nov. 17, 2008), as well as documents referenced extensively in the complaint or
                                       documents that form the basis of the plaintiff’s claims, see No. 84 Emp’r-Teamster Jt. Counsel
                                  27   Pension Trust Fund v. Am. W. Holding Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003). Wells
                                  28   Fargo’s unopposed Request for Judicial Notice of Exhibits A, H & I is therefore granted.

                                                                                          9
                                   1                                            CONCLUSION

                                   2          For the reasons stated above, Defendants’ separate motions to dismiss are GRANTED.

                                   3   Plaintiff may file a second amended complaint by January 3, 2019 if she has a good faith basis for

                                   4   doing so. Failure to file an amended complaint by that date will result in a dismissal with

                                   5   prejudice.

                                   6          The Initial Case Management conference scheduled for January 17, 2019 is continued to

                                   7   February 28, 2019 at 1:30 p.m. in Courtroom F, 450 Golden Gate Ave., San Francisco, California.

                                   8   A Joint Case Management Conference Statement is due February 21, 2019.

                                   9          This Order disposes of Docket Nos. 6 and 10.

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 11, 2018
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
